{¶ 35} I concur in the judgment of the majority only to the extent that I agree that the provisions of Civ.R. 23(B) are not met. Since this Court has previously determined that the subject contract is ambiguous, extrinsic evidence may be considered in an effort to give effect to the parties' intentions. Waina v. Abdallah, Cuyahoga App. No. 86629, T|30,2006-Ohio-2090, citing Shifrin v. Forest City Enterprises (1992),64 Ohio St.3d 635. Common questions of law or fact will not predominate over questions affecting individual members. *Page 1